Citation Nr: 1803931	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-08 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left ankle disability.

2.  Entitlement to service connection for a hip disorder, to include as secondary to low back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD), to include depression, to include as secondary to service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) following March 2011, February 2012, and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

As reflected on the title page, this appeal is expanded from the Veteran's original claim of PTSD to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

In April 2017, the Veteran was scheduled for a hearing before the Board at the RO during the following month.  However, he cancelled the request in a May 2017 written statement.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2017).

The appeal of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's low back and hip disorders are not shown to be causally or etiologically related to any disease, injury, or incident in service; nor are they secondary to any service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a hip disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by an April 2009 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, personnel records, post-service treatment records, and VA examinations.  

The Board additionally notes that the Veteran was not afforded a VA examination for his hip disorder claim.  The Board finds that the evidence of record does not necessitate such a development.  See 38 C.F.R. § 3.159(c)(4).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, there is no competent evidence of record to indicate that the Veteran's current hip condition may be related to service.  The Veteran himself has provided evidence and statements that he suffers from a current hip disorder that is only related to his lower back.  However, the Board finds that the low threshold of McLendon is not met as the self-serving statements alone are not competent or credible so as to provide evidence of a diagnosis or etiology of the condition.  Furthermore, the record is silent for a nexus between the Veteran's hip disorder and his active service.  The Veteran does not contend, nor does the evidence indicate that such a nexus exists in any materials not currently associated with the record, and the medical evidence of reflects an onset of the disease in the proximity of his active duty, which ended in 1983.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  

The claims file contains the Veteran's available service treatment and personnel records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  No examinations or nexus opinions are required regarding the claim for service connection for a hip disorder as the weight of the evidence demonstrates no related injury, disease, or event during service.  Therefore, any opinions would be speculative.  For these reasons, a remand to provide the Veteran with medical examinations and/or obtain medical opinions is not required with respect to the claim for the hip injury.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

To date, neither the Veteran, nor his representative, have raised any issue regarding the VA's obligations or any development that has occurred in this case.  Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran is seeking service connection for a low back disorder due to his service-connected left ankle disability.  See April 2017 VA Form 21-4138 ("I have had back pain since my ankle injury in service.  I have always thought my back problem was caused by limping while I had a cast on my ankle, but it could have been injured when I fell while playing basketball").

The Veteran is also seeking service connection for a hip disorder via a secondary theory of entitlement, claiming a nexus with the back claim.  See April 2017 VA Form 21-4138 (" In 2011, a VA doctor told me that my right hip condition was caused by my back problem"); see also April 2011 VAMC Orthopedic Surgery consult ("He is referred today because of discomfort in the lateral aspect of his right hip... states that this has been present for a number of years and has had 5 previous surgeries on his lumbar spine... Impression: Mild-to-moderate degenerative arthritis right hip... I suspect most of his symptoms in the right lower extremity are secondary to his chronic back problems").

Applicable Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  

A lay person is competent to report to the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Facts & Analysis

The Veteran contends that he has lower back and right hip disabilities that are related to active service, specifically through his service connected left ankle.  The Board finds that the medical documentation associated with the record, including the November 2011 and June 2016 VA examination reports, and post-service VA and private treatment records, document the Veteran having current low back and hip disorders.  See e.g. June 1990 University of California Davis MC Discharge Summary ("status post first assault to his chest and abdomen...preliminary MRI results reveal T8-T9 compression"); July 1996 Mercy Healthcare Emergency report ("patient has chronic low back pain with laminectomy in June 1994.  He has had no other surgery and is otherwise healthy"); April 2011 VAMC Orthopedic Surgery consult.  As such, the first element of service connection, a current disability, has been satisfied as to each claim.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Unfortunately, the Board finds that the second Shedden element has not been met to the extent the Veteran currently contends that he has had a chronic low back disorder stemming from his active duty ankle injury and continued following service through to the present day.   

Service treatment records and military personnel documentation reflect the Veteran's basketball accident and corresponding ankle injury with surgery, but there is no notation of any back or hip related issues, including altered gait.  See i.e. June 1983 Inpatient Treatment Record ("Grade 11 Lateral Ankle Sprain Left Leg...Application Short Leg Cast Left Ankle General Anesthesia"); DTRF Form 1546 ("I DO NOT desire a separation medical examination.")  

The first evidence associated with the claims file of any low back disorder is far removed from the Veteran's 1983 discharge.  As noted above, in 1990 the Veteran was seen for medical treatment following an alcohol related assault which caused various orthopedic injuries, including back pain.  Following this assault, the medical evidence of record is replete with ongoing and continuous lower back treatment, and eventual complaints of hip pain.  Outside of the Veteran's self-serving statements made in conjunction with the current appeal, there exists no corroborating medical evidence in the record to substantiate that he was anything but orthopedically healthy following his 1983 discharge and 1990 assault.  See i.e. July 1996 Mercy Healthcare Emergency report ("patient has chronic low back pain with laminectomy in June 1994.  He has had no other surgery and is otherwise healthy").  

Thus, the Veteran's current statements regarding the onset of his low back disorder is inconsistent with statements he made contemporaneous to his military service and following service, until the filing of the current appeal.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his separation examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the medical history reported by the Veteran during service is accepted as the credible and accurate account of his state of health during active duty, to include his desire to forego any separation examination.  

For these reasons, the Board finds that there is no credible lay evidence that the Veteran sustained a chronic back or hip disorder in service from which he has had continuous problems ever since service.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Veteran did not claim that he incurred a chronic low back or hip disorder due to his service connected ankle until he filed his first VA ankle disability compensation claim in September 1999.  See September 1999 VA Form 21-4138 ("Please accept this as an informal claim for s/c for torn ligaments in my left ankle and my problems with my left leg/hip and back as a result of walking in a way to protect my torn ligaments.")  His statements made for VA disability compensation purposes are of lesser probative value than the previous more contemporaneous histories, including during service, and the previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999).

The Board finds that the Veteran's competent statements as to continuity of back and hip symptoms since active service are not credible.  In other words, continuity of back and hip symptoms since active service are not shown, and service connection is not warranted on this basis.  See Walker, supra.

In this case, the Board has carefully considered the evidence presented by the Veteran, but finds that the weight of the competent and probative evidence does not link the current back or hip disorders to his military service.  Service treatment records are negative for complaints, treatment, or diagnoses of a back or hip disorder, nor is there any evidence of any illness or incident or service relatable to such a condition in the post-service treatment records.  

In making this determination, the Board acknowledges the opinion rendered by the November 2011 VA examiner.  To the extent that this opinion may be construed as positive nexus evidence with regard to direct service connection, the physician was simply restating the Veteran's reported history, rather than providing an opinion based on a review of the medical records, particularly 1990 back injury.  See November 2011 VA examination ("he denies being totally well in the back for even one month since leaving military.  He denies any injuries to the back since military.  Based on the history and todays examination it is my opinion that it is more likely than not that the present back problem is directly related to military."); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to accept doctor's opinion based exclusively on claimant's recitations).  Thus, the November 2011 VA examination is not persuasive probative evidence of a nexus between the Veteran's back disability and service.

In direct contrast, the Board finds highly probative the opinions stated by the June 2016 VA examiner regarding service connection on a direct and secondary basis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Following a detailed recitation of the Veteran's service and post-active duty medical history, including notations of his complaints regarding ongoing discomfort, the June 2016 examiner found that there was no relation between the Veteran's active duty service and his current back condition.  

The VA examiner explained that the Veteran's current back issues began in the early 1990's with treatment for traumatic strains and eventual surgical intervention, as demonstrated upon contemporaneous x-ray and MRI results.  The June 2016 VA examiner further opined that there was no relationship between the left ankle disability and the Veteran's lower back, to include any aggravation by the ankle on the current back disorder.  The examiner explained that the Veteran's contention that limping caused the current back troubles was "highly unlikely" as there was no limp noted in the service treatment records or medical history, and that there are typical mechanical ankle factors which would identify an antalgic gait, and there is no evidence of these thus there is no evince of the ankle condition having "affected his back either at the time of the inservice ankle injury or subsequently."  Moreover, "any intermittent/transient ankle related limping due to temporary case" would be absorbed by two intervening joints to compensate for this issue prior to low back involvement."

The Board has considered the Veteran's lay statements in support of his claims.  In this regard, the Board notes that the Veteran is competent to provide lay observation of symptoms experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, although laypersons are competent to provide opinions on some medical issues, see Kahana, supra, the causes of something as complex as the etiological relationship between the back/hip disorders and his ankle disability fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4.

Because of the absence of a medical nexus, the Board finds that the evidence is against a grant of service connection for the back or hip disorder on a direct or secondary basis.  Although there are current diagnoses of back and hip disorders, importantly, they were not diagnosed during service, or until many years afterward.  The evidence of record fails to demonstrate that the Veteran had symptoms, was diagnosed or treated for the claimed disorders during service or that any current residuals can be related to his time in service or to the service-connected ankle disability.  Finally, the most probative evidence of record-the June 2016 VA examination report-shows no direct link between the claimed back and hip disabilities and his military service, nor does it show that they were caused or aggravated by his service-connected left ankle disability.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a low back and hip disabilities.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a hip disorder is denied.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, claiming that his current diagnoses are related to his service-connected ankle disability.  See April 2017 VA Form 21-4138 ("I have been diagnosed with major depression and anxiety.  I didn't have these problems prior to injuring my left ankle while on active duty.") 

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Post-service VA treatment records show multiple psychiatric diagnoses, including depression and anxiety.  Moreover, the November 2011 VA examination report appears to indicate a correlation between his mental status and current orthopedic issues.  See November 2011 VA examination ("He seems to be depressed.  He had tears several times during the examination visit.  Orthopedic symptoms are probably worsened by chronic tension and/or depression.")  His reported effect of this service-connected disability on his ongoing symptoms, and current diagnoses indicate a possible relationship to service and meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  An examination is needed to clarify whether any current psychiatric disability is related to service, to include as due to his service-connected left ankle disability.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding VA treatment records, to include Vet Center records.

Assist the Veteran with the procurement of any potentially relevant private mental health treatment providers not previously associated with the file.  All attempts at assistance with this undertaking should be documented.

2.  Following the completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disability.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to the following:

(A) Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed mental health disorder (i.e. depression, anxiety) had its clinical onset during active service or is related to any incident of service. 

(B) Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed mental health disorder was either (a) caused by, or (b) aggravated by (worsened) the Veteran's service-connected left ankle disability; including as a result of treatment and/or medication taken for any service-connected disability.

The examiner must provide reasons for each opinion provided, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.  These reasons should include a discussion of the VA mental health status opinion rendered in November 2011 during the orthopedic examination.

3.  After completing the requested actions, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


